Citation Nr: 0931444	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  09-07 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 
1956.  Additionally, he also served in the Coast Guard 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law 
Judge in June 2009.  A transcript of the hearing is of 
record.

In August 2009, the Board granted a motion to advance this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 (as amended) and 3.326(a) (2008).   

In his June 2009 hearing, the Veteran testified that he 
received treatment relating to his hearing loss and tinnitus 
from a private physician, Dr. H.  According to 38 C.F.R. 
§ 3.159(e)(2), if VA becomes aware of the existence of 
relevant records before deciding the claim, VA will notify 
the claimant of the records and request that the claimant 
provide a release for the records.  If the claimant does not 
provide any necessary release of the relevant records that VA 
is unable to obtain, VA will request that the claimant obtain 
the records and provide them to VA.

Accordingly, as VA has become aware that private treatment 
records exist that are relevant to his claims for service 
connection for hearing loss and tinnitus, a letter should be 
sent to the Veteran requesting a release for the records.  If 
he does not provide a release and VA is unable to obtain the 
records, he should be notified that he will be responsible 
for obtaining those documents.  

Next, the Veteran indicated that he served in the Coast Guard 
Reserve from 1973 to 1993.  Although the claims file contains 
a Form DD 214 for his active period of service from 1956 to 
1956, the record does not contain verification of periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA), as well as any periods of inactive 
service, for the time that he served with the Coast Guard 
Reserve.  

As these dates are relevant to determining whether the 
Veteran's hearing loss and tinnitus are related to his 
Reserve service, confirmation his Reserve service is needed.  
If the specific dates of Coast Guard Reserve service are 
unavailable, the RO should also make a determination as to 
whether any further attempts to obtain this information would 
be futile.   

Additionally, during his June 2006 hearing, the Veteran also 
testified that pertinent service treatment records from his 
Coast Guard Reserve service, namely those from 1989 through 
1993, were not obtained and associated with the claims file.   
As a review of the claims file is indeed absent for any 
service treatment records or service examinations from this 
time period, the RO should make an additional request to 
obtain all available service treatment records.   Any 
negative search result should be clearly documented in the 
claims file.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request that the Veteran identify and 
provide releases for all private health 
care providers who treated his hearing loss 
and tinnitus, to include Dr. H.  After 
obtaining the appropriate release, obtain 
medical records from the identified 
source(s).  If no records are found, the 
file must clearly document that fact.

If the Veteran does not provide any 
necessary release for the relevant records 
for which VA is unable to obtain, the RO 
should request that the claimant obtain the 
records and provide them to VA.

2.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
source, and request:

(1)  the Veteran's Coast Guard Reserve 
personnel records, including service 
records documenting INACDUTRA, ACDUTRA, 
and inactive service periods.  If no 
records are found, the file must clearly 
document that fact.  

(2) any additional service treatment 
records from the Veteran's Coast Guard 
Reserve service, to include service 
treatment records from 1989 to 1993.   
Any negative search result should be 
clearly documented in the claims file.  


3.  The RO should then readjudicate the 
issues on appeal.  If any benefit sought is 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

